     Case 2:19-cv-01864-RFB-BNW Document 52 Filed 09/13/21 Page 1 of 7




 2
 3

 4

 5
 6                                       UNITED STATES DISTRICT COURT
                                              DISTRICT OF NEVADA
 7

 8                                                          )        Case #2:19-cv-01864-RFB-BNW
                                                            )
 9
      PEGGY COLLINS                                         )
                                                            )        VERIFIED PETITION FOR
10                       Plaintiff(s),                      )        PERMISSION TO PRACTICE
                                                            )        IN THIS CASE ONLY BY
11            vs.                                           )        ATTORNEY NOT ADMITTED
                                                            )        TO THE BAR OF THIS COURT
12    C.R. BARD, INC., and BARD                             )        AND DESIGNATION OF
      PERIPHERAL VASCULAR, INC., et al.                     )        LOCAL COUNSEL
13                                                          )
                         Defendant(s).                      )
14                                                                   FILING FEE IS $250.00
15
16            ___T....,.h_om_as_W-=-m__,,.,....,A_r_b....,,on_ __, Petitioner, respectfully represents to the Court:
                         (name of petitioner)
17
               1.        That Petitioner is an attbrney at law and a member of the law firm of
18
                                                Martin Baughman, PLLC
19                                                         (firm name)

20     with offices at
                         - - - - - - - - -3141
                                           - -Hood
                                                 - -Street,
                                               (street  - -Suite
                                                       address) - -600
                                                                    ----------
21
                             Dallas                                           Texas                           75219
22                          (city)                                            (state)                        (zip code)

23               214-761-6614                             tarbon@martinbaughman.com
        (area code+ telephone number)                              (Email address)
24
              2.         That Petitioner has been retained personally or as a member of the law firm by
25
       _ _ _ _P_la___i_nt_if_f,_P_e_gg_y_C_ol_li_ns_ _ _ _ _ to provide legal representation in connection with
26                       [client(s)]

27     the above-entitled case now pending before this Court.

28                                                                                                                     Rev. 5/16
     Case 2:19-cv-01864-RFB-BNW Document 52 Filed 09/13/21 Page 2 of 7




               3.    That since _ _ _ _   1_11..,..0_7/_1_9_8_6_ _ _ Petitioner has been and presently is a
                                              (date)
 2     member in good standing of the bar of the highest Court of the State of _ _ _ _T_e_x_a_s_ _ __
                                                                                               (state)
 3     where Petitioner regularly practices law~ Petitioner shall attach a certificate from the state bar or

 4     from the clerk of the supreme court or highest admitting court of each state, territory, or insular

 5     possession of the United States in which the applicant has been admitted to practice law certifying

 6     the applicant's membership therein is in good standing.

 7             4.     That Petitioner was admitted to practice before the following United States District

 8     Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts

 9     of other States on the dates indicated for each, and that Petitioner is presently a member in good

10     standing of the bars of said Courts.

11                            Court                              Date Admitted            Bar Number

12                   See Exhibit "A" hereto.

13

14
15

16

17

18

19
               5.     That there are or have been no disciplinary proceedings instituted against petitioner,
20
       nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
       or administrative body, or any resignation or termination in order to avoid disciplinary or
22
       disbarment proceedings, except as described in detail below:
23
        none
24

25

26
27

28                                                       2                                           Rev. 5/16
     Case 2:19-cv-01864-RFB-BNW Document 52 Filed 09/13/21 Page 3 of 7




               6.       That Petitioner has never been denied admission to the State Bar of Nevada. (Give
                                                       1




 2     particulars if ever denied admission):

 3     none
 4

 5

 6             7.       That Petitioner is a member of good standing in the following Bar Associations.

 7     State of Texas

 8

 9

10             8.       Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2

II     (formerly LR IA 10-2) during   the past three (3) years in the following matters: (State "none" ifno applications.)

12     Date of Application                  Cause                        Title of Court                 Was Application
                                                                       Administrative Body                Granted or
13                                                                       or Arbitrator                      Denied

14               NIA

15

16

17

18

19                        (If necessary, please attach a statement of additional applications)

20             9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

21     State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

22     extent as a member of the State Bar ofNevada.

23              10.     Petitioner agrees to comply with the standards of professional conduct required of

24     the members of the bar of this court.

25             11.      Petitioner has disclosed in writing to the client that the applicant is not admitted to

26     practice in this jurisdiction and that the client has consented to such representation.

27

28                                                              3                                                 Rev. 5/16
     Case 2:19-cv-01864-RFB-BNW Document 52 Filed 09/13/21 Page 4 of 7




               That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

 2     FOR THE PURPOSES OF THIS CASE ONLY.

 3

 4                                                                          Petitioner's signature
                      Texas
       STATE OF - - - -                           )
                        -- - -
 5                                                )
       COUNTY OF - - - Dallas
                       - - - -- )
 6

 7             __T_ho_m
                      _ as_W
                           _ m_._A_r_b_o_n_ ~ Petitioner, being first duly sworn, deposes and says:

 8     That the foregoing statements are true.

 9
                                                                            Petitioner's signature
10     Subscribed and sworn to before me this

11
       _ _?_'lh_day of       ,/4;~                         ' ~02-/
                                                                                                         ,,,,.,,uuu,,,,,,,,
                                                                                                   ,,,~' oa M. G ~••,,,.
                                                                                                ~- ,~'0 ··········· /~.
12                                                                                             ~ o·' ••··Q'(
                                                                                              '..l:      p
                                                                                                              p,;-.   ;(.,,,..~
                                                                                                                 V •• .,. ,
                                                                                              ·:,___'?*-                 S/·
                                                                                                                           .   ~
13
                         NotaryPubl icorC!erkof Court                                   ;
                                                                                            f
                                                                                        -i .....
                                                                                        -
                                                                                           fo
                                                                                                    ..
                                                                                                    .....
                                                                                                    :       ~
                                                                                                                          ~\ 1-
                                                                                                                          Cl)
                                                                                                                          :<(
                                                                                                                                ~-.
                                                                                                                                  •
                                                                                                                                  :
                                                                                                                                         -
                                                                                                                                         =
14                                                                                      :           ~       -:1       '£          :      :
                                                                                            \           ···./o~~~-o"'/ j
                                                                                                ~ ~;:•J31 02.Cl"f..·· nV) ,~
I5                                                                                               ,,, -y~ ••••••• ••••• '},f"'i;:,V ,,'
                                                                                                   ,,,,,,, 'IREs oi ,,,,,,,
                                                                                                            ,,,,,,     ,,,,,,
16                      DESIGNATION OF RESIDENT ATTORNEY ADMITTED ftf
                         THE BAR OF THIS COURT AND CONSENT THERETO.
17
               Pursuant to the requirements of the Local Rules of Practice for thi s Court, the Petitioner
18
       believes it to be in the best interests of the client(s) to designate - ~_P_e_t_,
                                                                                      er=-:W_e..,..th_e_r_
                                                                                                         al_l-:-:-_ _,
19                                                                              (name of local counsel)
       Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
       above-entitl ed Court as associate resident counsel in this action. The address and email address of
21
       said designated Nevada counsel is:
22
23                                         9345 West Sunset Road, Suite I 00
                                                    (street address)
24
                           Las Vegas                                        Nevada                                        89148
25                          (city)                                          (state)                                      (zip code)

26                 702-838-8500                         pwetheral l@wetherallgrou p.com
        (area code + telephone number)                         (Email address)
27

28                                                            4                                                                       Rev. 5/ 16
Case 2:19-cv-01864-RFB-BNW Document 52 Filed 09/13/21 Page 5 of 7




      By this dcsignotion the petitioner and undersigned party(ics) :.igrce that !his dcsign,1tion con.c;t,tutes
  2   agreement and authorization for the des1gna1ed resident admitted counsel to :,ign stipulations
  3   binding on allot us.

  4

  s               APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL
  6

  7           The W1dersigned parl}(ics) appoinl{s)               Peter Wcthern=l.:_
                                                                                  I _ __                                as
                                                            (name ot local counsel)
  8   his/her/their Des1gna1ed Resident Nevada Counsel in tins case.
  9
 10                                                , I, 1).
                                                        • (. \\. l
                                              q,.,r1, \   •,i\!1'1,11\11 c•)
 11
                                              p._.!!''~ Collins, Plamnff
 12                                           r type or prmt party name, ti1li:J

 13
                                              (party's s1gna1urc)
 14
 15
                                              ( type or print party name, Ut!cJ
 16

 17                             CONSENT OF DESIGNEE
              The undersigned hereby consents 10 serve .is associate resident Nevada counsel in this case.
 18

 19
 20
                                               D,Qit c. w~                                   ..
                                              I h ·,1 ~ 11,11ed Res1ilent Nevada l1•uns.:I s signature

                                              4414                             p1\cll1< 1.1111!! 11..:tliu.1ll11 ro1111 ._,uu
 21
                                              Bar number                       Email address
 22
 23
      APPROVED.
 24
                    13th
      Dared: this.___ day day
                          ol of September, 2021.
                                             20
 25
 26
      UNJ I ED s'l'AtbS DIS! R!C'I JGDUIT
27
28
  Case 2:19-cv-01864-RFB-BNW Document 52 Filed 09/13/21 Page 6 of 7




                                    I




                                EXHIBIT A
      Court                                 Admittance Date   Bar No.

State Bar of Texas                      I   11/0711986        01284275
USDC Northern District of Texas             3/0711989         01284275
USDC Southern District of Texas             11125/2019        01284275
USDC Eastern District of Texas              9/09/2015         01284275
USDC Western District of Texas              8/18/1999         01284275

USDC Eastern District of Michigan 4/0212015                   NIA
USDC Western District of Michigan 1/1412020                   NIA
USDC Eastern District of Wisconsin 1/0712015                  NIA
USDC Central District of Illinois           10125/2019        NIA
USDC District of New Mexico                 5/21/2015         15-110
       Case 2:19-cv-01864-RFB-BNW Document 52 Filed 09/13/21 Page 7 of 7




                STATE BAR OF TEXAS


Office of the Chief Disciplinary Counsel

August 17, 2021



Re: Mr. Thomas Wm. Arbon, State Bar Number 01284275


To Whom It May Concern:

This is to certify that Mr. Thomas Wm. Arbon was licensed to practice law in Texas on November
07, 1986, and is an active member in good standing with the State Bar of Texas. "Good standing"
means that the attorney is current on payment of Bar dues; has met Minimum Continuing Legal
Education requirements; and is not presently under either administrative or disciplinary suspension
from the practice of law.


This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.


Sincerely,




Seana Willing
Chief Disciplinary Counsel
SW/web




   P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
